EXAMINER’S AMENDMENT
This Office Action is in response to Amendment filed December 28, 2020.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 1 is directed to an allowable method.  Claims 4 and 12 are directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, have been rejoined.  Claims 4 and 12 are are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 6 and 7 are not compatible with the amended claim 1 reciting “carbon is added to the first and second contact metal layers during formation thereof”, and therefore, claims 6 and 7 are cancelled.

Claims 6-7 (Cancelled)

Allowable Subject Matter
Claims 1-4 and 8-12 are allowed.
Claim 1 is allowed, because Masuoka et al. (US 8,610,202) in view of Sundaresan et al. (US 6,461,900) and further in view of Lee (US 9,577,097) do not disclose the configuration where “the spacer layer is disposed entirely above and in contact with a top-most surface of a metal gate and a gate insulating layer of the gate  insulating layer is in direct contact with the semiconductor fin”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koldiaev et al. (US 8,796,085)
Lee et al. (US 2018/0005904)
Lee et al. (US 10,141,232)
Anderson et al. (US 10,629,443)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 4, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815